Citation Nr: 1520061	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran was scheduled for a Travel Board hearing before the Board.  However, he failed to appear; thus, the hearing request is considered withdrawn.

The issues of an higher rating for bilateral hearing loss and service connection for a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

From May 3, 2014, audiometric test results show that the Veteran has at least level V hearing in the right ear and level VII in the left ear.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for bilateral hearing loss have been met from May 3, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran was afforded a VA audiological examination in May 2014 (conducted on May 3, 2014).  Applying the results of the VA audiological examination to Table VI yielded a Roman numeral level V in the right ear and level VII in the left ear.  Applying the values to Table VII, the Veteran's bilateral hearing loss was at least 30 percent disabling based on that examination.  Simply stated, the results provide a basis to grant a higher 30 percent disability rating effective May 3, 2014.

The Board notes that the issue of entitlement to an initial disability rating for bilateral hearing higher than 10 percent prior to May 3, 2014 and 30 percent from May 3, 2014, remains on appeal, and is addressed in the remand section of this decision.


ORDER

An initial rating of 30 percent for bilateral hearing loss is granted, effective May 3, 2014, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As noted in the decision, in May 2014, the Veteran was afforded a VA examination in connection with his claim for a higher rating for bilateral hearing loss; however, there was no subsequent supplemental statement of the case that considered this evidence.  Thus, a remand is required so that the appeal can be readjudicated by the AOJ.  38 C.F.R. §§ 19.31, 19.37 (2014). 

As to the foot claim, service treatment records show that the Veteran was treated in September 1963 for flat feet and chronic bilateral arch strain that was possibly due to boots.  

In a September 2009 opinion, the VA examiner diagnosed the Veteran as having bilateral plantar fasciitis and degenerative disease of the first metatarsophalangeal joint of both feet and opined that these disabilities were less likely than not caused by or a result of active duty.  As rationale for this opinion, the examiner stated that continuity was not established for foot symptoms as the service treatment records and VA records were totally silent regarding foot symptoms until the May 2009 podiatry treatment and there was no evidence of flat foot on examination.  The examiner failed to consider the Veteran's statements regarding continuous symptoms (even if not treatment) since service and based the opinion on incorrect facts as the Veteran's service treatment records did contain treatment for the feet.  In order to properly adjudicate this appeal a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate VA examiner who has not previously examined the Veteran to determine the etiology of his bilateral foot disability.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability of either foot is related to active service.  

The examiner must provide an opinion based on the Veteran's specific case and consider the theory presented by the Veteran.  Consideration should be given to the Veteran's lay statements and the service treatment records pertaining to the feet.

The examination report must include a complete rationale for all opinions expressed.  

2.  After the above development, and any additional development required, has been completed, readjudicate the claims remaining on appeal, including the issue of entitlement to an initial disability rating for bilateral hearing higher than 10 percent prior to May 3, 2014 and 30 percent from May 3, 2014.  If either of the benefits sought remain denied, issue a supplemental statement of the case (with consideration of the additional evidence not yet considered by the AOJ) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


